DETAILED ACTION
Response to Amendment
This action is in response to the response to the amendment filed on 08/24/2021.  Claims 1, 17, 19, and 20 have been amended and claim 3 has been canceled. Claims 1, 2, and 4-20 are pending and currently under consideration for patentability. 
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Inventorship
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 05/20/2021 and 09/20/2021 have been considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, and 4-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.
Step 1:	In a test for patent subject matter eligibility, claims 1, 2, and 4-20 are found to be in accordance with Step 1 (see 2019 Revised Patent Subject Matter Eligibility), as they are related to a process, machine, manufacture, or composition of matter. When assessed under Step 2A, Prong I, they are found to be directed towards an abstract idea. The rationale for this finding is explained below: 
Step 2A, Prong I: Independent claims 1, 19, and 20 recite a method and system for dynamically configuring an electronic communication for personalization that optimizes both the relevancy for individual customer and the desired business outcome for the client or advertiser. Under Step 2A, Prong I, claims 1, 19, and 20 are directed to an abstract idea without significantly more, as they all recite a judicial exception. Dynamically configuring an electronic communication for personalization that optimizes both the relevancy for individual customer and the desired business outcome for the client or advertiser is considered to be an abstract idea, specifically, certain methods of organizing human activity; such as commercial interactions, advertising, marketing, and sales. Other limitations to the claims include automatically creating an electronic communication personalized for each of a plurality of individual customers of a client, the automatically creating including: dynamic configuring the electronic communication for each of a plurality of individual customers into a single campaign for the client to optimize both relevancy for each of a plurality of individual customers and one or more desired business outcomes for the client, the dynamic configuring using at least a business context; wherein the electronic communication is dynamically configured to include at least personalized recommendations; and training a machine learning model for performing some or all of decision making for the dynamic configuring. These further limitations are not seen as any more than the judicial exception. Therefore, under Step 2A, Prong I, claims 1, 19, and 20 are directed towards an abstract idea. 
Step 2A, Prong II: Step 2A, Prong II is to determine whether any claim recites any additional element that integrate the judicial exception (abstract idea) into a practical application. Claims 1, 19, and 20 have recited the following additional elements: System, Hardware Processor(s), Computer-readable memory(s), and Apparatus. These additional elements in claims 1, 19, and 20 are not found to integrate the judicial exception into a practical application. Accordingly, alone, and in combination, these additional elements are seen as using a computer or tool to perform an abstract idea, adding insignificant-extra-solution activity to the judicial exception. They do no more than link the judicial exception to a particular technological environment or field of use, i.e. system, and therefore do not integrate the abstract idea into a practical application. The courts decided that although the additional elements did limit the use of the abstract idea, the court explained that this type of limitation merely confines the use of the abstract idea to a particular technological environment and this fails to add an inventive concept to the claims (See Affinity Labs of Texas v. DirecTV, LLC,). Under Step 2A, Prong II, these claims remain directed towards an abstract idea. 
Step 2B: Claims 1, 19, and 20 recite - performing continuous learning using decision outcomes of a machine learning model, the machine learning model also being trained on historical data. However, merely utilizing a well-known technique (i.e. applying a machine learning model by training historical data) is a limitation that is not indicative of integration into a practical application because it is essentially adding insignificant extra-solution activity to the judicial exception. Applying a machine learning model represents a well-understood, routine, conventional (“WURC”) activity because it has been known that “Machine learning algorithms build a model based on sample data, known as "training data", in order to make predictions or decisions without being explicitly programmed to do so” since the 1960s by Arthur Samuel (See: The definition "without being explicitly programmed" is often attributed to Arthur Samuel, who coined the term "machine learning" in 1959, but the phrase is not found verbatim in this publication, and may be a paraphrase that appeared later. Confer "Paraphrasing Arthur Samuel (1959), the question is: How can computers learn to solve problems without being explicitly programmed?" in Koza, John R.; Bennett, Forrest H.; Andre, David; Keane, Martin A. (1996). Automated Design of Both the Topology and Sizing of Analog Electrical Circuits Using Genetic Programming. Artificial Intelligence in Design '96. Springer, Dordrecht. pp. 151–170. doi:10.1007/978-94-009-0279-4_9.). Therefore, the independent claims do not include additional elements or a combination of elements that result in the claims amount to significantly more than the judicial exception. Furthermore, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements listed amount to no more than mere instructions to apply an exception using a generic computer component. In addition, the applicant’s specifications describe generic computer-based elements, ¶ [0010], for implementing the memory and processor, which do not amount to significantly more than the abstract idea of itself, which is not enough to transform an abstract idea into eligible subject matter. Furthermore, there is no improvement in the functioning of the computer or technological field, and there is no transformation of subject matter into a different state.  Under Step 2B in a test for patent subject matter eligibility, these claims are not patent eligible. 
Dependent claims 2 and 4-18 further recite the method of claims 1. Dependent claims 2 and 4-18 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation fail to establish that the claims are not directed to an abstract idea. Under Step 2A, Prong I, these additional claims only further narrow the abstract idea set forth in claim 1. For example, claims 2 and 4-18 further describe decision-making including business context, user context, and personalizing the electronic communication – which is only further narrowing the scope of the abstract idea recited in the independent claims.  
Under Step 2A, Prong II, for dependent claims 2 and 4-18, there are no additional elements introduced. Thus, they do not present integration into a practical application, or amount to significantly more. 
The dependent claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception. Additionally, there is no improvement in the functioning of the computer or technological field, and there is no transformation of subject matter into a different state. As discussed above with respect to integration of the abstract idea into a practical application, the additional claims do not provide any additional elements that would amount to significantly more than the judicial exception. Under Step 2B, these claims are not patent eligible.

Claim Rejections - 35 USC § 102(a)(1)

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 4-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication 2013/0024211 to Monteforte.

With respect to Claim 1:
Monteforte teaches:
A method for communication of at least one campaign via personalized electronic messaging, the method comprising: performing continuous learning using decision outcomes of a machine learning model, the machine learning model also being trained on historical data, the historical data corresponding to a customer type (i.e. applying machine learning process to historical data stored in data stores, wherein the historical data includes demographic data of the customer) (Monteforte: ¶ [0047] “In particular, the system 100 includes one or more data stores 110 that house advertiser and user or consumer information, among other things. For example, such information can include, without limitation, demographic information, context information (e.g., location, extrinsic data ... ), transaction history, and/or personal health data.” Furthermore, as cited in ¶  [0126] “Furthermore, as will be appreciated, various portions of the disclosed systems above and methods below can include or consist of artificial intelligence, machine learning, or knowledge or rule based components, sub-components, processes, means, methodologies, or mechanisms (e.g., support vector machines, neural networks, expert systems, Bayesian belief networks, fuzzy logic, data fusion engines, classifiers...). Such components, inter alia, can automate certain mechanisms or processes performed thereby to make portions of the systems and methods more adaptive as well as efficient and intelligent.” Furthermore, as cited in ¶ [0128] “At reference 1430, answers or responses to the one or more questions are acquired from a use. Subsequently, a data store can be updated with this learned information.”);
automatically creating an electronic communication personalized for each of a plurality of individual customers of a client, the plurality of individual customers being similar to the customer type, the automatically creating including (i.e. automatically creating advertisements for consumers satisfying certain parameters, wherein the plurality of customers are similar because they are within the particular parameters) (Monteforte: ¶ [0081] “Furthermore, if sufficient information is provided, the advertiser suggestion component 520 can automatically generate an advertisement, promotional offer of the like for presentation to the advertiser. Upon permission, the advertisement can be activated and pushed to potential consumers. Further yet, the advertiser can simply authorize pushing automatically generated advertisements to users within particular parameters (e.g., discount amount, product category...) without additional confirmation.” Furthermore, as cited in ¶ [0083] “In accordance with one embodiment the quantified value component 530 can produce a market assessment designed to form a snapshot of a target market in terms of demographics (e.g., age, gender, income ... ), psychographics (e.g., hobbies, interests, wants, needs, fears, aspirations .. . ) and behaviors ( e.g., where they shop, when they shop, how often they go out, when they want to receive offers, how much money they spend ... ). Once such information has been collected, advertisers have ample data to estimate response and return on investment of a potential advertisement.”):
dynamic configuring the electronic communication, using decision making by the machine learning model, for each of a plurality of individual customers into a single campaign for the client that optimizes both relevancy for each of a plurality of individual customers and one or more desired business outcomes for the client (i.e. electronic communication is dynamically generated and tailored according to customer and desired business goal) (Monteforte: ¶¶ [0070] [0071] “Returning briefly to FIG. 1, the marketing support system 100 includes an analysis component 130 communicatively coupled to the data store(s) 110. The analysis component 130 can execute various analytics or logic over various data including consumer profiles, preferences, and purchasing behavior to help advertisers drive highly targeted and effective advertisement campaigns and provide consumers with precisely tailored advertisements. Although not limited thereto, in one embodiment, the analysis component 130 can identify community likeness, affinity grouping, and/or market or micro segmenting…A cornerstone of the desired learning relationship is having members that teach the marketing system about their specific needs. In other words, the system does not solely rely on information about the member ( e.g., purchased demographic data) but on information from members. This insight enables the marketing system to convert a sale from a onetime event into a continuous iterative process.” Furthermore, as cited in ¶ [0081] “Furthermore, if sufficient information is provided, the advertiser suggestion component 520 can automatically generate an advertisement, promotional offer of the like for presentation to the advertiser. Upon permission, the advertisement can be activated and pushed to potential consumers. Further yet, the advertiser can simply authorize pushing automatically generated advertisements to users within particular parameters (e.g., discount amount, product category...) without additional confirmation.”).

With respect to Claim 2:
Monteforte teaches:
The method of claim 1, wherein the decision-making further uses a user context and/or an external context (Monteforte: ¶ [0096] “Moreover, context can include more than simple consumer and advertiser location. In particular, extrinsic data component 820 can receive, retrieve, or otherwise obtain or acquire additional data or information that is useful in advertisement correlation. As used herein, extrinsic data excludes location or explicitly specified profile or preference information, unless otherwise clearly stated. Extrinsic data, however, does include at least that which is outside control of either a consumer or advertiser. Examples of such data include, without limitation, time, temperature, weather, altitude, barometric pressure, time of day, and day of week. Furthermore, extrinsic data can also refer to data or information that is extrinsic to the advertiser while it may be at least to a degree intrinsic to or within control of the consumer. For instance, consider a consumer's proximity to other consumers or velocity. The extrinsic data component 820 can acquire this information in a variety of different ways including via sensors (e.g., user device, external, environmental, proximity...) and third party services, among others. For example, temperature can be determined from a thermometer associated with a mobile device or from a weather service.”).

Claim 3 is canceled.


With respect to Claim 4:
Monteforte teaches:
The method of claim 1, wherein the campaign is an organized course of action to promote and sell a product or a service (i.e. campaign is in the form of a coupon in which the user can redeem it to purchase a product or a service) (Monteforte: ¶ [0105] “For instance, a consumer can be notified of such a coupon first with a description of the product and/or service offer. This can be termed and offer impression. Subsequently, if interested, the consumer request more details including the coupon and promotional code.”).

With respect to Claim 5:
Monteforte teaches:
The method of claim 2, wherein the external context is an event affecting the ability of a customer to visit a physical store location (i.e. weather is an event affecting the ability of a customer to visit a physical store location) (Monteforte: ¶ [0096] “Moreover, context can include more than simple consumer and advertiser location. In particular, extrinsic data component 820 can receive, retrieve, or otherwise obtain or acquire additional data or information that is useful in advertisement correlation. As used herein, extrinsic data excludes location or explicitly specified profile or preference information, unless otherwise clearly stated. Extrinsic data, however, does include at least that which is outside control of either a consumer or advertiser. Examples of such data include, without limitation, time, temperature, weather, altitude, barometric pressure, time of day, and day of week. Furthermore, extrinsic data can also refer to data or information that is extrinsic to the advertiser while it may be at least to a degree intrinsic to or within control of the consumer. For instance, consider a consumer's proximity to other consumers or velocity. The extrinsic data component 820 can acquire this information in a variety of different ways including via sensors (e.g., user device, external, environmental, proximity...) and third party services, among others. For example, temperature can be determined from a thermometer associated with a mobile device or from a weather service.”).

With respect to Claim 6:
Monteforte teaches:
The method of claim 1, wherein the business context includes one or more particular performance goals of a business (i.e. context advertisement preferences or campaign settings) (Monteforte: ¶ [0104] “The advertiser component 630 also includes an advertisement builder component 1030. As the name suggests, the advertisement builder component 1030 facilities construction of advertisements and/or advertising campaigns. Although not limited thereto, in accordance with one embodiment a series of graphical user interfaces can be presented to an advertiser that guides him/her through such a process. It should be appreciated that preferences or settings can be associated with advertisements at this point including such things as categories, subcategories, keywords, gender, age range, interests, and hobbies, among other things. Further yet, such settings can relate to advertisement and/or campaign validity including but not limited to validity dates ( e.g., start date and end date), number of times a user can receive an advertisement, delivery schedule and maximum number of impressions. Together the preferences and settings relating to an advertisement can comprise an advertisement profile.”).

With respect to Claim 7:
Monteforte teaches:
The method of claim 6, wherein the one or more particular performance goals include overall or category-specific revenue growth, merchandising sell-thru rates, or converting one-time buyers to repeat buyers (i.e. revenue growth in micro segments, upsell or cross-sell rates, and converting one time buyers to loyal buyers) (Monteforte: ¶¶ [0150] [0151] “First, marketing campaign effectiveness can increase with improved response rates. This can be accomplished by providing advertisers with pre-calculated micro segmentation (e.g., market segments, affinity groups) along with predictive analysis to support tactical advertisement generation…Second, sales revenue can be increased in a number of ways. For instance, wallet share or the overall proportion of income designated for a merchant is increased for each customer. Additionally, cross selling and up selling opportunities are enhanced.” Furthermore, as cited in  ¶¶ [0072] [0073] “A significant long-term advantage for the subject marketing system is not competing on the size of membership base but on the scope of the relationship maintained with an individual member. In a battle for building loyal, repeat members with significant lifetime value (LTV), the successful mobile marketing system will not be the one with the most members, but the one with the most knowledge about individuals' wants and preferences…By integrating community likeness analysis, the marketing system will be in a position to anticipate what a particular member wants, even before she realizes she wants it. Community likeness analysis is enabled by accumulating information about the whole community of members' tastes, needs, and preferences.”).

With respect to Claim 8:
Monteforte teaches:
The method of claim 2, wherein the user context includes behavioral data for the particular user (Monteforte: ¶ [0083] “In accordance with one embodiment the quantified value component 530 can produce a market assessment designed to form a snapshot of a target market in terms of demographics (e.g., age, gender, income...), psychographics (e.g., hobbies, interests, wants, needs, fears, aspirations...) and behaviors ( e.g., where they shop, when they shop, how often they go out, when they want to receive offers, how much money they spend...). Once such information has been collected, advertisers have ample data to estimate response and return on investment of a potential advertisement.”).

With respect to Claim 9:
Monteforte teaches:
The method of claim 8, wherein the behavioral data includes electronic communication opens/views/clicks, or on-site and in-store interactions and purchases (Monteforte: ¶ [0074] “Specifically, this aspect will alert the member that this is a new aspect of her behavior that has been learned or inferred. The member's information can then be automatically updated and/or updated with approval by clicking on a link, for example. In one instance, this can arise when the member has performed a search across all offers and has activated an offer that was not sent to her because it did not satisfy the member's current profile and preference settings.” Furthermore, as cited in ¶ [0144] “A user's path is predicted based on a variety of factors including, among other things historical paths or behavior models. For example, one particular user may visit all stores on a first side and then all stores on a second side while a different user may prefer to visit stores in a zigzag pattern.”).

With respect to Claim 10:
Monteforte teaches:
The method of claim 8,wherein the behavioral data includes derived data points wherein the derived data points include predicted lifetime value, buyer lifecycle stage, category affinity, age, and/or geo-location (i.e. lifetime value, category or community affinity, and user info such as age and location)  (Monteforte: ¶¶ [0072] [0073] “A significant long-term advantage for the subject marketing system is not competing on the size of membership base but on the scope of the relationship maintained with an individual member. In a battle for building loyal, repeat members with significant lifetime value (LTV), the successful mobile marketing system will not be the one with the most members, but the one with the most knowledge about individuals' wants and preferences…By integrating community likeness analysis, the marketing system will be in a position to anticipate what a particular member wants, even before she realizes she wants it. Community likeness analysis is enabled by accumulating information about the whole community of members' tastes, needs, and preferences.” Furthermore, as cited in ¶ [0083] “In accordance with one embodiment the quantified value component 530 can produce a market assessment designed to form a snapshot of a target market in terms of demographics (e.g., age, gender, income...), psychographics (e.g., hobbies, interests, wants, needs, fears, aspirations...) and behaviors (e.g., where they shop, when they shop, how often they go out, when they want to receive offers, how much money they spend...).” Furthermore, as cited in ¶ [0142] “At reference numeral 2410, a user's geographical location is determined. For example, location can be determined based on substantially real-time tracking via GPS for instance, utilizing proximity sensors, and/or network transmission triangulation, among other things.”).

With respect to Claim 11:
Monteforte teaches:
The method of claim 10, wherein the predicted lifetime value is in terms of engagement in the form of clicks, purchases, and/or revenue (Monteforte: ¶ [0072] “A significant long-term advantage for the subject marketing system is not competing on the size of membership base but on the scope of the relationship maintained with an individual member. In a battle for building loyal, repeat members with significant lifetime value (LTV), the successful mobile marketing system will not be the one with the most members, but the one with the most knowledge about individuals' wants and preferences.” Furthermore, as cited in ¶ [0154] “Furthermore, attrition is reduced for a number of reasons. First, loyalty is increase through active learning and relationship marketing, because it makes in more difficult for a member to expend time and effort searching for a competitor's offer that satisfies his preferences at the same level such as product, price, location, integration in lifestyle, etc. Second, customer service is inherently improved.”).

With respect to Claim 12:
Monteforte teaches:
The method of claim 1 wherein the electronic communication is dynamically configured to include personalized recommendations (Monteforte: ¶ [0070] “Returning briefly to FIG. 1, the marketing support system 100 includes an analysis component 130 communicatively coupled to the data store(s) 110. The analysis component 130 can execute various analytics or logic over various data including consumer profiles, preferences, and purchasing behavior to help advertisers drive highly targeted and effective advertisement campaigns and provide consumers with precisely tailored advertisements. Although not limited thereto, in one embodiment, the analysis component 130 can identify community likeness, affinity grouping, and/or market or micro segmenting.”).

With respect to Claim 13:
Monteforte teaches:
The method of claim 12, wherein the electronic communication is further dynamically configured to include personalized content and/or a personalized offer (Monteforte: ¶ [0081] “Furthermore, if sufficient information is provided, the advertiser suggestion component 520 can automatically generate an advertisement, promotional offer of the like for presentation to the advertiser. Upon permission, the advertisement can be activated and pushed to potential consumers. Further yet, the advertiser can simply authorize pushing automatically generated advertisements to users within particular parameters (e.g., discount amount, product category...) without additional confirmation.”).

With respect to Claim 14:
Monteforte teaches:
The method of claim 1, wherein the electronic communication is dynamically configured to include one or more personalized recommendations (i.e. offer is to purchase a product), along with a personalized content (i.e. instructions to redeem offer), and a personalized offer (i.e. discount of the offer) (Monteforte: ¶ [0138] “The notification can provide a brief description of the offer to aid the user in determining whether to further investigate the offer. At numeral 2120, the offer is accessed which includes additional information including a promotional or other unique code (e.g., alphanumeric, bar code), among other things. In one implementation, the offer can be accessed through or with help from the notification. For example, a link can be provided in the notification for navigating to the offer. Alternatively, the notification can facilitate sending a specific text message that will initiate provisioning of the offer. Still further, yet a phone number can be provided in the notification to access the offer. At reference numeral 2130, the offer can be redeemed at a point of sale for purchase of specific products or services. At a physical store, redemption can involve providing the promotional or other code to a user visually, verbally and/or electronically by way of scanning or beaming, for instance. Alternatively, the offer can be redeemed at an online store by entering a particular code or alternatively the code may be automatically entered or provided to the online store.”).

With respect to Claim 15:
Monteforte teaches:
The method of claim 1, wherein the electronic communication is dynamically configured as an electronic message (Monteforte: ¶ [0085] “User preferences or settings can include, without limitation, categories of products/services of interest, companies of interest, keywords, advertisement delivery schedule ( e.g., days of week, time of day…), and means of notification and/or delivery (e.g., text message, email, local application...). Alone or in combination, the user profile and/or preferences can act as advertisement filters for matching advertisements, as will be described further infra.”).

With respect to Claim 16:
Monteforte teaches:
The method of claim 1, wherein the electronic message is an email message or a text message (Monteforte: ¶ [0085] “User preferences or settings can include, without limitation, categories of products/services of interest, companies of interest, keywords, advertisement delivery schedule ( e.g., days of week, time of day…), and means of notification and/or delivery (e.g., text message, email, local application...). Alone or in combination, the user profile and/or preferences can act as advertisement filters for matching advertisements, as will be described further infra.”).

With respect to Claim 17:
Monteforte teaches:
The method of claim 1, wherein the behavioral data for a particular customer is used by the machine learning model for personalization to determine an optimal combination of message elements to include in the electronic communication (i.e. machine learning or active learning is applied to determine a combination of information to include in the communication such as recommendation and alerts to refill prescription) (Monteforte: ¶ [0156] “In addition to the advertising and marketing applications described above, one or more of the active learning and advanced relationship building aspects described herein can be applied in the context of a health and wellness system. The health and wellness system can utilize active learning and relationship building to provide users with personalized health management information. Information provided by the health and wellness system can include, but is not limited to, medication does reminders, information regarding potential health issues the user is at risk of experiencing, disease state education, recommendations for lifestyle changes designed to mitigate risks associated with the user's current or potential health problems, customized incentives for participating in recommended wellness programs, and other such information.”).

With respect to Claim 18:
Monteforte teaches:
The method of claim 1, wherein the one or more business outcomes includes at least increasing the likelihood of converting one-time buyers into repeat buyers (Monteforte: ¶ [0072] “A significant long-term advantage for the subject marketing system is not competing on the size of membership base but on the scope of the relationship maintained with an individual member. In a battle for building loyal, repeat members with significant lifetime value (LTV), the successful mobile marketing system will not be the one with the most members, but the one with the most knowledge about individuals' wants and preferences.”).

With respect to Claim 19:
All limitations as recited have been analyzed and rejected to claim 1. Claim 19 recites “a system, the system comprising: a hardware processor; and a memory communicatively coupled with the hardware processor, the memory storing instructions which when executed by the hardware processor performs a method” (Monteforte: ¶ [0212]) as recited by method claim 1. Claim 19 does not teach or define any new limitations beyond claim 1. Therefore it is rejected under the same rationale.

With respect to Claim 20:
All limitations as recited have been analyzed and rejected to claims 1 and 12. Claim 20 recites “a method for communication of one or more campaigns via personalized electronic messaging, the method comprising:” (Monteforte: ¶ [0005]) the steps performed by claims 1 and 12. Claim 20 does not teach or define any new limitations beyond claims 1 and 12. Therefore it is rejected under the same rationale.

Response to Arguments
Applicant’s arguments see page 8 of the Remarks disclosed, filed on 08/24/2021, with respect to the 35 U.S.C. § 101 rejection(s) of claim(s) 1-20 have been considered but are not persuasive. The Applicant asserts “Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more. Without conceding to the propriety of the rejection, Applicant has amended the claims to include specific limitations to machine learning aspects of the present disclosure. Based on these amendments, Applicant asserts that the claims are not directed to an abstract idea.” The Examiner respectfully disagrees. The amendments recite “performing continuous learning using decision outcomes of a machine learning model, the machine learning model also being trained on historical data”. However, merely utilizing a well-known technique (i.e. applying a machine learning model by training historical data) is a limitation that is not indicative of integration into a practical application because it is essentially adding insignificant extra-solution activity to the judicial exception. Applying a machine learning model represents a well-understood, routine, conventional (“WURC”) activity because it has been known that “Machine learning algorithms build a model based on sample data, known as "training data", in order to make predictions or decisions without being explicitly programmed to do so” since the 1960s by Arthur Samuel (See: The definition "without being explicitly programmed" is often attributed to Arthur Samuel, who coined the term "machine learning" in 1959, but the phrase is not found verbatim in this publication, and may be a paraphrase that appeared later. Confer "Paraphrasing Arthur Samuel (1959), the question is: How can computers learn to solve problems without being explicitly programmed?" in Koza, John R.; Bennett, Forrest H.; Andre, David; Keane, Martin A. (1996). Automated Design of Both the Topology and Sizing of Analog Electrical Circuits Using Genetic Programming. Artificial Intelligence in Design '96. Springer, Dordrecht. pp. 151–170. doi:10.1007/978-94-009-0279-4_9.). Therefore, the independent claims do not include additional elements or a combination of elements that result in the claims amount to significantly more than the judicial exception. Therefore, the rejection(s) of claim(s) 1, 2, and 4-20 under 35 U.S.C. § 101 is maintained above with an updated analysis.
Applicant’s arguments see page 8 of the Remarks disclosed, filed on 08/24/2021, with respect to the 35 U.S.C. § 102(a)(1) rejection(s) of claim(s) 1-20 over Monteforte have been considered but are not persuasive. The Applicant asserts “Applicant has amended the claims to focus on the technical aspect of machine learning and how the machine learning model is created and applied. Specifically, the claim recites performing continuous learning using decision outcomes of a machine learning model, the machine learning model also being trained on historical data, the historical data corresponding to a customer type. Applicant notes that the Office rejected claim 3 in view of paragraph 0126 of Monteforte. This section of Monteforte only discloses that AI or machine learning can be used to “automate certain mechanisms or processes”. However, Monteforte fails to disclose that their modeling involves performing continuous learning using decision outcomes of a machine learning model, the machine learning model also being trained on historical data, the historical data corresponding to a customer type. Thus, Monteforte does not teach each and every feature of the claims as amended.” The Examiner respectfully disagrees. The Examiner would like to refer the Applicant to ¶ [0126] of the Monteforte reference; “Furthermore, as will be appreciated, various portions of the disclosed systems above and methods below can include or consist of artificial intelligence, machine learning, or knowledge or rule based components, sub-components, processes, means, methodologies, or mechanisms (e.g., support vector machines, neural networks, expert systems, Bayesian belief networks, fuzzy logic, data fusion engines, classifiers...). Such components, inter alia, can automate certain mechanisms or processes performed thereby to make portions of the systems and methods more adaptive as well as efficient and intelligent.” Furthermore, as cited in ¶ [0128] “At reference 1430, answers or responses to the one or more questions are acquired from a use. Subsequently, a data store can be updated with this learned information.” As can be seen from the disclosure above, the Monteforte reference clearly teaches that the machine learning model is continually updating based on outcomes or responses.  Therefore, the rejection(s) of claim(s) 1, 2, and 4-20 under 35 U.S.C. § 102(a)(1) is provided above with updated citations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. The following reference are cited to further show the state of the art:
U.S. Publication 2019/0034976 to Hamedi for disclosing a method includes determining a plurality of harvest content items. The harvest content items are ranked based on a performance metric. Matching criterion aspects of the harvest content items are determined. Aspects of a candidate content item are compared with the plurality of harvest content items according to the matching criterion aspects. A subset of the harvest content items that are similar to the candidate content item is determined. A transformation for the candidate content item is selected and applied to the candidate content item to generate a transformed content item.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Azam Ansari, whose telephone number is (571) 272-7047. The examiner can normally be reached from Monday to Friday between 8 AM and 4:30 PM.
If any attempt to reach the examiner by telephone is unsuccessful, the examiner's supervisor, Waseem Ashraf, can be reached at (571) 270-3948. 
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicants are invited to contact the Office to schedule either an in-person or a telephonic interview to discuss and resolve the issues set forth in this Office Action. Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

/AZAM A ANSARI/
Primary Examiner, Art Unit 3682                                                                                                                                                                                                        	
October 22, 2021